


Exhibit 10.29

 

SUBSCRIPTION AGREEMENT

 

THIS SUBSCRIPTION AGREEMENT (this “Agreement”) is made and entered into this
10th day of December, 2012 by and among NRFC PE Fund Investor LLC, a Delaware
limited liability company (the “Subscriber”), NRFC Inception, LP, a Delaware
limited partnership (the “Partnership”), Inception GP, LLC a Delaware limited
liability company (in its capacity as the general partner of the Partnership,
the “General Partner”), REDACTED (the “Class B Limited Partner”) and NRFC PE
Fund GP LLC, a Delaware limited liability company (the “Successor General
Partner”), with respect to the subscription by the Subscriber for 100% of the
Class A Interests of the Partnership.  Capitalized terms not otherwise defined
in this Agreement (including Appendix A attached hereto) will have the meanings
given to such terms in the Amended and Restated Limited Partnership Agreement of
the Partnership, substantially in the form attached hereto as Exhibit A (the
“Partnership Agreement”).

 

RECITALS

 

A.            The General Partner is the sole general partner of the
Partnership.

 

B.            The Class B Limited Partner is the sole limited partner of the
Partnership as of the date hereof and will be the sole limited partner of the
Partnership as of immediately prior to the Closing.

 

C.            The Class B Limited Partner has previously contributed (or will
contribute, prior to the Closing) to the capital of the Partnership all of the
Class B Limited Partner’s right, title and interest in and to the Fund
Investments, other than the Delayed Fund Investments.  In addition, the Class B
Limited Partner has committed to contribute to the capital of the Partnership
following the Closing, but no later than July 2, 2013, all of the Class B
Limited Partner’s right, title and interest in and to the Delayed Fund
Investments.

 

D.            In connection with the admission of the Subscriber as a limited
partner to the Partnership, the parties are amending and restating the
Partnership’s agreement of limited partnership as described more particularly in
the Partnership Agreement whereby, among other things, the Class B Limited
Partner’s limited partner interest in the Partnership is being converted into
100% of the Class B limited partner interest therein.

 

E.            Immediately following the Closing, the General Partner shall
resign as the general partner of the Partnership and the Successor General
Partner shall be appointed and admitted as the successor general partner of the
Partnership.

 

F.             Subject to the terms and conditions set forth herein, the
Subscriber desires to subscribe for the Subscription Interests, and the General
Partner, on behalf of the Partnership, desires to issue the Subscription
Interests on the terms and conditions set forth herein.

 

NOW, THEREFORE, in consideration of the forgoing recitals and the
representations, warranties, covenants and promises contained herein, the
adequacy and sufficiency of which are hereby acknowledged, the parties hereto
hereby agree as follows:

 

--------------------------------------------------------------------------------


 

AGREEMENT

 

ARTICLE 1  THE TRANSACTION

 

1.1          Subscription Interests.  Subject to the terms and conditions of
this Agreement and the Partnership Agreement, at the Closing, the Subscriber
hereby subscribes for 100% of the Class A Interest in the Partnership as of the
Effective Time (the “Subscription Interests”) and agrees to make a Capital
Commitment to the Partnership equal to (x) $417,607,542 (the “Purchase Price”)
plus (y) the aggregate Unfunded Capital Commitments (as set forth on Schedule
2.06 of the Contribution Agreement under the column heading “Unfunded Capital
Commitment”) (collectively, the “Aggregate Subscription Amount”) (as such
Aggregate Subscription Amount may be adjusted from time to time pursuant to the
terms of the Partnership Agreement).  The Subscriber acknowledges and agrees
that a capital contribution may be due at or shortly following the Closing,
provided, however, that the General Partner shall provide the Subscriber with at
least three (3) Business Days’ prior written notice of any such required capital
contribution.

 

1.2          Cash Adjustment Amounts.  Class B Limited Partner Capital
Contribution with respect to Distribution True-Up Amount.  Simultaneously with
the Closing, the Class B Limited Partner agrees to make a cash capital
contribution in U.S. dollars to the Partnership in an amount equal to the
Distribution True-Up Amount (if any), which cash capital contribution shall be
in addition to the Class B Limited Partner’s other capital commitment
obligations under the Partnership Agreement.  The limited partners of the
Partnership shall be entitled to receive a distribution of cash from the
Partnership following the Closing of 100% of the Distribution True-Up Amount,
which cash distribution shall be made pursuant to Section 7.8 of the Partnership
Agreement.

 

(a)           Class A Limited Partner Capital Contribution with respect to
Contribution True-Up Amount.  Within three (3) Business Days following the
Closing Date (or simultaneously with the Closing if the Subscriber is given at
least three (3) Business Days prior written notice of the Contribution True-Up
Amount), the Subscriber agrees to make a cash capital contribution in U.S.
dollars to the Partnership in an amount equal to the Contribution True-Up
Amount, which cash capital contribution shall reduce on a dollar-for-dollar
basis the Subscriber’s unfunded capital commitment obligations under the
Partnership Agreement.  The Class B Limited Partner shall be entitled to receive
a priority distribution of cash from the Partnership on the Closing Date
pursuant to Section 7.8(a) of the Partnership Agreement following the
contribution by the Subscriber of the Contribution True-Up Amount, which cash
distribution shall be senior in priority to any other distribution to the
limited partners of the Partnership.

 

(b)           Calculation of Distribution True-Up Amount and Contribution
True-Up Amount.  The Class B Limited Partner and the Subscriber agree to jointly
calculate the Distribution True-Up Amount and the Contribution True-Up Amount in
good faith; however, in the event of an error in calculating Distribution
True-Up Amount and/or the Contribution True-Up Amount is discovered by any of
the General Partner, the Successor General Partner, the Class B Limited Partner
or the Subscriber following the Closing, each party agrees to provide notice of
such error to the other parties promptly following such party’s knowledge or
discovery of such

 

--------------------------------------------------------------------------------


 

error and the parties agree to recalculate in good faith the Distribution
True-Up Amount and the Contribution True-Up Amount, as applicable, to eliminate
such error.

 

(c)           Recalculation of Distribution True-Up Amount.  In the event of a
recalculation of the Distribution True-Up Amount, the Class B Limited Partner
and the Partnership agree to true-up between themselves to reflect the correct
Distribution True-Up Amount (e.g., if the revised Distribution True-Up Amount is
greater than the Distribution True-Up Amount determined as of the Closing, then
the Class B Limited Partner shall make an additional cash capital contribution
to the Partnership in an amount equal to the difference) and, to the extent that
the Partnership is required to make a payment to the Class B Limited Partner
pursuant to this Section 1.2(c), the limited partners of the Partnership will be
required to return the excess distributions received by them with respect to the
Distribution True-Up Amount in the same ratio as such limited partners received
such distribution.

 

(d)           Recalculation of Contribution True-Up Amount.  In the event of a
recalculation of the Contribution True-Up Amount, the Subscriber and the
Partnership agree to true up between themselves to reflect the correct
Contribution True-Up Amount (e.g., if the revised Contribution True-Up Amount is
greater than the Contribution True-Up Amount determined as of the Closing, then
the Subscriber shall make an additional cash capital contribution to the
Partnership in an amount equal to the difference) and, to the extent that the
Partnership is required to make a payment to the Subscriber pursuant to this
Section 1.2(d), the Class B Limited Partner will be required to return the
excess distributions received by it with respect to the Contribution True-Up
Amount.

 

(e)           Netting of True-Up Amounts.  Notwithstanding anything to the
contrary in this Agreement, the parties hereto agree that Contribution True-Up
Amount and the Distribution True-Up Amount payable in connection with the
Closing may be netted, with such net amount payable by Subscriber or the Class B
Limited Partner (as applicable) in accordance with this Section 1.2, provided
that there is appropriate documentation to evidence that the full Contribution
True-Up Amount and Distribution True-Up Amount then due has been fully paid by
the applicable limited partner for all purposes.

 

(f)            Treatment of Securities and Non-Cash Proceeds.  Any securities
and other non-cash proceeds received by the Class B Limited Partner between
June 30, 2012 (the “Valuation Date;” provided that, with respect to the
REDACTED, “Valuation Date” shall mean December 31, 2011) and the Closing Date as
an in kind distribution from a Fund shall be retained by the Class B Limited
Partner (i.e., not contributed to the Partnership) and shall be included in the
calculation of the Distribution True-Up Amount based on the value assigned to
such securities by the applicable Fund at the time of distribution thereof to
the Class B Limited Partner.

 

(g)           Foreign Currency Exchange.  The amount of any foreign currency
denominated capital contributions made or foreign currency denominated cash
distributions received by the Class B Limited Partner with respect to the Funds
after the Valuation Date shall be converted to U.S. dollars using the average of
the buy and sell exchange rates for such foreign currency reported by Bloomberg,
L.P. as of 5:00 p.m. in New York, New York on the day such amount was paid or
received.

 

--------------------------------------------------------------------------------


 

(h)           Transfer Expenses.  All Transfer Expenses shall be borne by the
Partnership and the Partnership shall reimburse the Class B Limiter Partner and
the Subscriber for any such expenses incurred by them.

 

ARTICLE 2  CLOSING AND CLOSING DELIVERIES

 

2.1          Closings; Time and Place.  The issuance of 100% of the Subscription
Interests to the Subscriber hereunder will be consummated in a single closing
(the “Closing”), which shall be subject to the satisfaction or waiver of all of
the applicable conditions set forth in Article 6.  The date on which the Closing
occurs shall be called the “Closing Date;” provided that the Closing Date shall
be at least ten (10) Business Days following the satisfaction or waiver of all
conditions set forth in Section 6.1 hereof or, subject to Section 7.1(c), at
such other date, time or place as the General Partner and the Subscriber may
agree.  The Closing will take place by exchange of executed documents via
electronic mail to be followed by exchange of executed documents, or at such
place as the Subscriber and the General Partner may agree.  The Closing shall
occur at 10:00 A.M. local time, on the Closing Date.  The Closing shall be
effective (and the possession and control of the Subscription Interests shall
vest in the Subscriber) as of the Effective Time.

 

2.2          Closing Deliveries.

 

(a)           Deliveries by the General Partner.  At the Closing, the General
Partner shall deliver to the Subscriber the following items duly executed by the
Class B Limited Partner and the General Partner, as applicable, all of which
shall be in a form and substance reasonably acceptable to the Subscriber:

 

(i)            Partnership Agreement.  The Partnership Agreement with any
changes to the form attached hereto as Exhibit A subject to the approval of the
Subscriber in its sole discretion, duly executed by the General Partner;

 

(ii)           Contribution Agreement.  The Contribution Agreement with any
changes to the form attached hereto as Exhibit B subject to the approval of the
Subscriber in its sole discretion, duly executed by the Class B Limited Partner
(as Contributor);

 

(iii)          Transfer Documents.  True and complete copies of the instruments
of conveyance evidencing the contribution and transfer of all of the Fund
Investments to the Partnership (other than any Delayed Fund Investments),
together with copies of all Required Consents related thereto and copies of all
certificates or other documents, if any, evidencing the Partnership’s ownership
of the Fund Investments;

 

(iv)          Notice of Resignation and Appointment of Successor General
Partner.  To the extent reasonably requested by the Successor General Partner,
copies of any notices and other filings contemplated being provided or executed
by the General Partner by Section 5.3 of this Agreement; and

 

(v)           Partnership and General Partner Certificate of Good Standing.  A
certificate from the Secretary of State (or other applicable office) in the
jurisdiction in which the Partnership and the General Partner are organized,
dated as of the Closing Date (or as close

 

--------------------------------------------------------------------------------


 

thereto as reasonably practicable), certifying as to the good standing of the
Partnership and the General Partner.

 

(b)           Deliveries by Subscriber.  At the Closing, the Subscriber shall
deliver the following items to the Partnership, duly executed by the Subscriber,
all of which shall be in a form and substance reasonably acceptable to the
General Partner:

 

(i)            Partnership Agreement.  The Partnership Agreement with any
changes to the form attached hereto as Exhibit A subject to the approval of the
General Partner and the Class B Limited Partner in their respective sole
discretion, duly executed by the Subscriber;

 

(ii)           Contribution Agreement.  The Contribution Agreement with any
changes to the form attached hereto as Exhibit B subject to the approval of the
Subscriber in its sole discretion, duly executed by the Successor General
Partner on behalf of the Partnership;

 

(iii)          Officer’s Certificate.  A certificate from the Subscriber signed
by an executive officer thereof with respect to the matters described in
Section 6.1(b)(i);

 

(iv)          Certificate of Good Standing.  A certificate from the Secretary of
State (or other applicable office) in the jurisdiction in which the Subscriber
is organized, dated as of the Closing Date (or as close thereto as reasonably
practicable), certifying as to the good standing (to the extent such concept is
recognized in such jurisdiction) of the Subscriber; and

 

(v)           Closing Capital Contribution by Subscriber.  Only if the
Subscriber has been given at least three (3) business days prior written notice
of the Contribution True-Up Amount, the Subscriber shall make a cash capital
contribution to the Partnership by wire transfer of immediately available funds
denominated in U.S. dollars in an amount equal to the Contribution True-Up
Amount; otherwise such capital contribution shall be made as and when required
by Section 4.2(d) of the Partnership Agreement.

 

(vi)          Parent Guaranty.  A guaranty in the form attached hereto as
Exhibit C (the “Class A Limited Partner Guaranty”) executed by NorthStar Realty
Finance Corp., a Maryland corporation (the “Class A Limited Partner Guarantor”).

 

(c)           Delivery by the Class B Limited Partner.

 

(i)            Closing Capital Contribution by the Class B Limited Partner.  At
the Closing, the Class B Limited Partner shall make a cash capital contribution
to the Partnership by wire transfer of immediately available funds denominated
in U.S. dollars in an amount equal to the Distribution True-Up Amount;

 

(ii)           Officer’s Certificate.  A certificate from the Class B Limited
Partner signed by an executive officer thereof with respect to the matters
described in Section 6.1(a)(i);

 

--------------------------------------------------------------------------------


 

(iii)          Partnership Agreement.  The Partnership Agreement with any
changes to the form attached hereto as Exhibit A subject to the approval of the
Subscriber in its sole discretion, duly executed by the Class B Limited Partner;
and

 

(iv)          Contribution Agreement.  The Contribution Agreement with any
changes to the form attached hereto as Exhibit B subject to the approval of the
Subscriber in its sole discretion, duly executed by the Class B Limited Partner.

 

(d)           Delivery by the Successor General Partner.

 

(i)            Officer’s Certificate.  A certificate from the Successor General
Partner signed by an executive officer thereof with respect to the matters
described in Section 6.1(b)(i); and

 

(ii)           Certificate of Good Standing.  A certificate from the Secretary
of State (or other applicable office) in the jurisdiction in which the Successor
General Partner is organized, dated as of the Closing Date (or as close thereto
as reasonably practicable), certifying as to the good standing (to the extent
such concept is recognized in such jurisdiction) of the Successor General
Partner

 

ARTICLE 3  REPRESENTATIONS AND WARRANTIES OF THE CLASS B LIMITED PARTNER AND THE
GENERAL PARTNER

 

Except as specifically set forth on Schedule 3 (the “Disclosure Schedule”) (the
parts of which are numbered to correspond to the individual Section numbers of
this Article 3), the Class B Limited Partner and the General Partner each hereby
represents and warrants to the Subscriber as follows as of the date hereof and
as of the Closing Date:

 

3.1          Organization; Good Standing; Activities.  The Class B Limited
Partner is a corporation duly organized, validly existing and in good standing
under the laws of its jurisdiction of organization, and has the requisite power
to own its properties and to carry on its business as it is now being
conducted.  The General Partner is a Delaware limited liability company duly
organized, validly existing and in good standing under the laws of its
jurisdiction of organization, and has the requisite power to own its properties
and to carry on its business as it is now being conducted.  The Partnership is a
limited partnership duly organized, validly existing and in good standing under
the laws of its jurisdiction of organization, and has the requisite power to own
its properties and to carry on its business as it is now being conducted.  Since
its inception, the Partnership has not conducted any activities.  Other than
this Agreement, the Partnership does not have any liabilities or obligations
other than pursuant to those Transaction Agreements to which it is a party.

 

3.2          Authority; Binding Nature of Agreements.  The Class B Limited
Partner, the General Partner and the Partnership each have all requisite power
and authority to execute and deliver this Agreement and all other Transaction
Agreements to which it is a party and to carry out the provisions of this
Agreement and the other Transaction Agreements to which it is a party.  The
execution, delivery and performance by each of the Class B Limited Partner, the
General Partner and the Partnership of this Agreement and the other Transaction
Agreements to which it is a party have been authorized by all requisite action
on the part of the Class B Limited Partner,

 

--------------------------------------------------------------------------------


 

the General Partner and the Partnership, respectively.  This Agreement and all
other Transaction Agreements to which any of the Class B Limited Partner, the
General Partner or the Partnership is a party have been (or will have been, as
of the Closing) duly and validly executed and delivered by such party, as the
case may be, and, assuming the due authorization, execution and delivery of the
same by the Subscriber and the other parties thereto, constitute (or will
constitute, as of the Closing) the legal, valid and binding obligations of the
Class B Limited Partner, the General Partner and/or the Partnership, as the case
may be, enforceable against the Class B Limited Partner, the General Partner
and/or the Partnership, as the case may be, in accordance with their terms,
except as may be limited by bankruptcy, insolvency, reorganization, moratorium
and other similar laws and equitable principles related to or limiting
creditors’ rights generally and by general principles of equity.

 

3.3          No Conflicts; Required Consents.  The execution, delivery and
performance of this Agreement or any other Transaction Agreement by the Class B
Limited Partner, the General Partner or the Partnership, the Class B Limited
Partner’s contribution of the Fund Investments and Delayed Fund Investments to
the Partnership and the Partnership’s issuance of the Subscription Interests to
the Subscriber hereunder do not and will not (with or without notice or lapse of
time):

 

(a)           conflict with, violate or result in any breach of: (i) any of the
constitutive documents of the Class B Limited Partner, as presently in effect,
or any resolution adopted by the board of directors (or comparable governing
body) of the Class B Limited Partner; (ii) the General Partner’s certificate of
formation or the General Partner’s limited liability company agreement;
(iii) the Partnership’s certificate of limited partnership or the Partnership
Agreement; (iv) any law or regulation applicable to the Class B Limited Partner,
the General Partner or the Partnership; or (v) any provision of any Contract to
which the Class B Limited Partner, the General Partner or the Partnership is a
party or by which the General Partner or the Partnership are bound;

 

(b)           result in the imposition or creation of any Encumbrance upon or
with respect to any of the Subscription Interests, the Fund Investments or the
Delayed Fund Investments other than restrictions on subsequent transfer set
forth in the Fund Agreements and Delayed Fund Agreements; or

 

(c)           except as set forth on Schedule 5.1, require the Class B Limited
Partner, the General Partner or the Partnership to obtain any Consent (other
than the consent of the general partners or managers of, or lenders to, the
Funds to the transfer of the Fund Investments and Delayed Fund Investments to
the Partnership and the admission of the Partnership as a limited partner to the
Funds and Delayed Funds) or make or deliver any filing or notice to a
Governmental Authority or any other party.

 

3.4          Contribution Agreement; Title to Fund Investments and Delayed Fund
Investments.  The Partnership has not and will not waive any condition to any
closing in the Contribution Agreement without the written consent thereto of the
Subscriber.  Prior to the Closing, the Partnership or Class B Limited Partner
will be the exclusive legal and beneficial owner of the Fund Investments and
will own the Fund Investments free and clear of all Encumbrances of any kind or
nature, except, with respect to each Fund Investment, for any

 

--------------------------------------------------------------------------------


 

restrictions on subsequent transfer contained in the applicable Fund Agreements
and other than restrictions under applicable federal and state securities laws. 
Immediately following each closing under the Contribution Agreement with respect
to any Delayed Fund Investment, the Partnership will be the exclusive legal and
beneficial owner of such Delayed Fund Investment transferred at such closing and
will own such Delayed Fund Investment free and clear of all Encumbrances of any
kind or nature, except, with respect to such Delayed Fund Investment, for any
restrictions on subsequent transfer contained in the applicable Delayed Fund
Agreements and other than restrictions under applicable federal and state
securities laws.

 

3.5          Title to Subscription Interests.  Upon the Closing, the Subscriber
will acquire exclusive, legal and beneficial title and ownership of the
Subscription Interests, free and clear of all Encumbrances, except for any
restrictions on subsequent transfer contained in the Partnership Agreement and
other than restrictions under applicable federal and state securities laws. 
Other than the Class B Limited Partner and the Subscriber, there will be no
other limited partners of the Partnership as of the date of admission of the
Subscriber.

 

3.6          Fund Agreements.

 

(a)           To the Knowledge of the Class B Limited Partner, based solely upon
information provided by the general partner or manager of the applicable Fund,
Schedule 3.6 sets forth a true, correct and complete list of all Fund Agreements
and Delayed Fund Agreements, solely to the extent that such agreements or
documents are in the possession of the Class B Limited Partner or the General
Partner.  Except as set forth on Schedule 3.6, to the Knowledge of the Class B
Limited Partner, there are no additional Fund Agreements or Delayed Fund
Agreements to which the Class B Limited Partner or the Partnership is a party or
otherwise bound other than the Fund Agreements and Delayed Fund Agreements
listed on Schedule 3.6.

 

(b)           As of the Closing, the Class B Limited Partner or the General
Partner will have delivered or made available to the Subscriber true, correct
and complete copies of all Fund Agreements, including all amendments,
supplements, modifications and waivers thereof, solely to the extent that such
agreements or documents are in the possession of the Class B Limited Partner or
the General Partner.  As of the Closing with respect to any Delayed Fund
Investment, the Class B Limited Partner or the General Partner will have
delivered or made available to the Subscriber true, correct and complete copies
of all Delayed Fund Agreements, including all amendments, supplements,
modifications and waivers thereof, with respect to such Delayed Fund Investment,
solely to the extent that such agreements or documents are in the possession of
the Class B Limited Partner or the General Partner.

 

(c)           To the Knowledge of the Class B Limited Partner, the Class B
Limited Partner and the Partnership have performed in all material respects the
terms, covenants and conditions contained in each Fund Agreement and Delayed
Fund Agreement that are required to be performed by the Class B Limited Partner
and the Partnership, respectively, on or prior to the Closing Date.

 

(d)           To the Knowledge of the Class B Limited Partner, neither the
Partnership nor the Class B Limited Partner has received (or given) any written
notice that it is in default under or in violation or breach of any Fund
Agreement or Delayed Fund Agreement.

 

--------------------------------------------------------------------------------


 

3.7          Proceedings and Orders.

 

(a)           There is no Proceeding pending or, to the Knowledge of the Class B
Limited Partner, threatened against or affecting the Class B Limited Partner,
which, if adversely determined, would question the validity of, or prevent the
consummation of, the transactions contemplated by this Agreement and the other
Transaction Agreements or materially and adversely affect the Fund Investments
or the Delayed Fund Investments.  To the Knowledge of the Class B Limited
Partner, no event has occurred and no condition or circumstance exists, that
might directly or indirectly give rise to or serve as a basis for the
commencement of any such Proceeding.

 

(b)           To the Knowledge of the Class B Limited Partner, there is no Order
in effect issued by any Governmental Authority preventing the consummation of
the Transactions, seeking any Damages as a result of the Transactions or
otherwise affecting the right or ability of the Subscriber to acquire and own
the Subscription Interests.

 

3.8          Brokers.  Other than Eastdil Secured, LLC, no broker, finder
investment banker or other Person acting on behalf of the Class B Limited
Partner, the General Partner or the Partnership is entitled to any brokerage,
finders or other fee or commission in connection with the Transactions based
upon arrangements made by or on behalf of the Class B Limited Partner, the
General Partner, the Partnership or any of their respective Affiliates.

 

3.9          Solvency.  Each of the Class B Limited Partner and the Partnership
are solvent, and will not be rendered insolvent as a direct result of the
transactions contemplated hereby.

 

3.10        Absence of Outstanding Obligations to Return Distributions.  To the
Knowledge of the Class B Limited Partner, none of the Class B Limited Partner,
the General Partner or the Partnership has received any written notice that any
such party is obligated to return any distribution to any Fund or Delayed Fund.

 

3.11        Absence of Partnership Liabilities.  Upon the Closing, the
Partnership will have no liabilities or obligations, contingent or otherwise,
other than those obligations set forth in the Transaction Agreements.

 

3.12        Contribution Agreement.  The representations and warranties (and
related schedules and exhibits referenced therein (as same may be updated
pursuant to Section 5.7)) made by the Class B Limited Partner and the
Partnership in the Contribution Agreement are true and correct and are hereby
incorporated by reference and remade by the Class B Limited Partner and General
Partner as if fully set forth herein.  The transactions contemplated by the
Contribution Agreement were duly authorized by all necessary corporate action on
the part of the Class B Limited Partner and all necessary partnership action on
the part of the Partnership.

 

3.13        No Additional Representations.  Except for the representations and
warranties made by the Class B Limited Partner, the General Partner and the
Partnership in this Article 3 or in any other Transaction Document to which
Subscriber is a party, none of the Class B Limited Partner, the General Partner
or the Partnership, or any other Person (including any Affiliate or
representative thereof) makes any express or implied representation or warranty
with respect to the Class B Limited Partner, the General Partner, the
Partnership and the Subscription Interests,

 

--------------------------------------------------------------------------------


 

and the Class B Limited Partner, the General Partner and the Partnership hereby
disclaim any such other representations or warranties.  In particular, without
limiting the foregoing disclaimer, none of the Class B Limited Partner, the
General Partner or the Partnership or any other Person makes or has made any
representation or warranty to Subscriber, any of Subscriber’s Affiliates or any
of their respective representatives with respect to (i) the fair market value of
the Subscription Interests, (ii) any underlying portfolio company or portfolio
investment of any Fund or any financial projection, forecast, estimate,
valuation or budget relating to any Fund or (iii) any oral or written
information presented to Subscriber, any Subscriber’s Affiliates or any of their
respective representatives in the course of their due diligence investigation of
the Subscription Interests, the negotiation of this Agreement or in the course
of the transactions contemplated hereby, except in each case for the
representations and warranties made by the Class B Limited Partner, the General
Partner and the Partnership in this Article 3 or in any other Transaction
Document to which the Class B Limited Partner and the Partnership is a party.

 

ARTICLE 4  REPRESENTATIONS AND WARRANTIES OF THE SUBSCRIBER

 

The Subscriber hereby represents and warrants to the General Partner and the
Class B Limited Partner as follows as of the date hereof and as of the Closing
Date:

 

4.1          Organization and Good Standing.  The Subscriber is a limited
liability company duly organized, validly existing and in good standing under
the laws of the State of Delaware.

 

4.2          Authority; Binding Nature of Agreements.  The Subscriber has all
requisite power and authority to execute and deliver this Agreement and all
other Transaction Agreements to which it is a party and to carry out the
provisions of this Agreement and the other Transaction Agreements to which it is
a party.  The execution, delivery and performance by the Subscriber of this
Agreement and the other Transaction Agreements to which it is a party have been
approved by all requisite action on the part of the Subscriber. This Agreement
and all other Transaction Agreements to which the Subscriber is a party have
been (or will have been, as of the Closing) duly and validly executed and
delivered by the Subscriber, and, assuming the due authorization, execution and
delivery of the same by the Class B Limited Partner and the other parties
thereto, constitute (or will constitute, as of the Closing) the legal, valid and
binding obligations of the Subscriber, enforceable against the Subscriber in
accordance with their terms, except as may be limited by bankruptcy, insolvency,
reorganization, moratorium and other similar laws and equitable principles
related to or limiting creditors’ rights generally and by general principles of
equity.

 

4.3          No Conflicts; Required Consents.  The execution, delivery and
performance of this Agreement or any other Transaction Agreement by the
Subscriber does not and will not (with or without notice or lapse of time):

 

(a)           conflict with, violate or result in any breach of: (i) any of the
provisions of the Subscriber’s operating agreement, as presently in effect;
(ii) any law or regulation applicable to the Subscriber; or (iii) any provision
of a Contract to which the Subscriber is a party or by which the Subscriber is
bound; or

 

--------------------------------------------------------------------------------


 

(b)           result in the imposition or creation of any Encumbrance upon or
with respect to any of the Subscription Interests, the Fund Investments or the
Delayed Fund Investments other than restrictions on subsequent transfer set
forth in the Fund Agreements and Delayed Fund Agreements; or

 

(c)           except as set forth on Schedule 5.1, require the Subscriber to
obtain any Consent or make or deliver any filing or notice to a Governmental
Authority or any other party.

 

4.4          Purchase for Investment; Subscriber’s Status.  The Subscriber
acknowledges that the Subscription Interests have not have been registered under
the Securities Act of 1933, as amended (the “Act”), or under any state
securities laws.  The Subscriber (a) is acquiring the Subscription Interests
solely for investment for its own account with no present intention to
distribute any of such Subscription Interests to any Person and (b) will not
sell or otherwise dispose of any of such Subscription Interests, except in
compliance with the Partnership Agreement, the Fund Agreements (to the extent
applicable), the registration requirements or exemption provisions of the Act
and any other applicable securities laws.  The Subscriber is an “accredited
investor” as defined in Rule 501(a) of Regulation D under the Act, and a
“qualified purchaser” as defined in Section 2(a)(51) of the Investment Company
Act of 1940, as amended (the “Investment Company Act”).  The Subscriber has
evaluated the merits and risks of purchasing the Subscription Interests on the
terms set forth in this Purchase Agreement on its own and without reliance upon
the Class B Limited Partner, the General Partner or the Partnership, and has
such knowledge and experience in financial and business matters and in making
investments of this type that it is capable of evaluating the merits and risks
of such purchase, and is aware of and has considered the financial risks and
financial hazards of purchasing the Subscription Interests on the terms set
forth in this Agreement, and further understands and agrees: (i) that the
Subscriber must bear the economic risk of its investment until the termination
of the Partnership; (ii) that the Partnership is not being registered as an
“investment company” as the term “investment company” is defined in
Section 3(a) of the Investment Company Act; (iii) that the transfer of the
Subscription Interests and the substitution of another limited partner for the
Subscriber are restricted by the terms of the Partnership Agreement; and
(iv) that the Partnership does not have any intention of registering the
Partnership as an “investment company” under the Investment Company Act or of
registering the Subscription Interest under the Act or of supplying the
information which may be necessary to enable the Subscriber to sell the
Subscription Interests.  The Subscriber understands that there is no public or
other market for the Subscription Interests, and it is not anticipated that such
a market will ever develop.  The Subscriber further understands that for the
foregoing reasons, the Subscriber will be required to retain ownership of the
Subscription Interests and bear the economic risk of this investment for an
indefinite period of time.  Without limiting Section 3.13, the Subscriber
acknowledges that none of the Class B Limited Partner, the General Partner or
the Partnership, or any of their respective representatives (i) makes any
representation or warranty of any kind, with respect to, and has no
responsibility with respect to, the solvency, financial condition or business
operations or financial statements of any of the Funds or their portfolio
companies or investments or (ii) has given Subscriber or any of its agents or
affiliates any investment advice and that the Agreed Contribution Values of the
Fund Investments may be more or less than the fair market value of Fund
Investments and the Subscription Interests.

 

--------------------------------------------------------------------------------

 

4.5                               Suitability.  THE SUBSCRIBER HAS CONSULTED ITS
OWN ATTORNEYS, ACCOUNTANTS AND INVESTMENT ADVISERS WITH RESPECT TO THE
INVESTMENT CONTEMPLATED HEREBY AND ITS SUITABILITY FOR THE SUBSCRIBER.

 

4.6                               Employee Benefit Plan.  Subscriber is not, and
is not acting on behalf of any Person, subject to Title I of ERISA and/or
section 4975 of the Code, and none of Subscriber’s assets are deemed to include
“plan assets” of any “benefit plan investor” as that term is defined in section
3(42) of ERISA.

 

4.7                               Availability of Funds.  The Subscriber was
formed or reformed for the purpose of acquiring the Interests hereunder.  The
Subscriber (together with its Affiliates) currently has, and will continue to
have, available funds in cash sufficient for it to fulfill all of the economic
obligations of the Subscriber under this Agreement and the Partnership Agreement
and to pay all required related fees and expenses.  The Subscriber’s ability to
consummate the Transactions is not contingent upon its ability to obtain any
debt or equity financing.  Immediately after giving effect to the transactions
contemplated by this Agreement, the Subscriber will be able to pay its
respective debts as they become due and will own property which has a fair
saleable value greater than the amounts required to pay its respective debts
(including a reasonable estimate of the amount of all contingent liabilities).

 

4.8                               No Need for Liquidity.  The Subscriber has no
need for liquidity in connection with its purchase of the Subscription
Interests, and is able to bear the risk of loss of its entire investment in the
Subscription Interests.

 

4.9                               Securities Laws.  The Subscriber first learned
of the Partnership in the State of New York, and intends that the state
securities laws of that state alone shall govern this transaction.

 

4.10                        Knowledge and Experience.  The Subscriber has such
knowledge and experience in financial and business matters as to be able to
evaluate the merits and risks of an investment in the Partnership.

 

4.11                        Anti Money Laundering Representations.  The
Subscriber hereby acknowledges that the Partnership seeks to comply with all
applicable laws concerning money laundering and related activities.  In
furtherance of those efforts, the Subscriber hereby represents, warrants and
agrees that, to the Subscriber’s knowledge based only upon such due diligence as
required by applicable U.S. federal anti-money laundering law:

 

(1)                                 None of the cash or property that the
Subscriber has paid, will pay or will contribute to the Partnership has been or
shall be derived from, or related to, any illegal activities, including but not
limited to money laundering activities, or have been used or will be used to
finance any illegal activities;

 

(2)                                 No contribution or payment by the Subscriber
to the Partnership shall cause the Partnership or the General Partner to be in
violation of the United States Bank Secrecy Act, the United States Money
Laundering

 

--------------------------------------------------------------------------------


 

Control Act of 1986 or the United States International Money Laundering
Abatement and Anti Terrorist Financing Act of 2001 (collectively, the “Anti
Money Laundering Laws”);

 

(3)                                 Neither the Subscriber nor, to the
Subscriber’s Knowledge, any of its beneficial owners appear on the Specially
Designated Nationals and Blocked Persons List of the Office of Foreign Asset
Control of the United States Department of the Treasury (“OFAC”), or is
otherwise a party with which the Partnership is prohibited from dealing under
the laws of the United States;

 

(4)                                 The monies used to fund the Subscriber’s
investment in the Subscription Interests will, to the Subscriber’s Knowledge,
not be derived from, invested for the benefit of, or related in any way to, the
governments of, or persons within, any country (i) under a U.S. embargo enforced
by OFAC, (ii) that has been designated as a “non-cooperative country or
territory” by the Financial Action Task Force on Money Laundering or (iii) that
has been designated by the U.S. Secretary of the Treasury as a “primary money
laundering concern;” and

 

(4)                                 The Subscriber: (i) has conducted due
diligence with respect to all of its beneficial owners, (ii) to the Subscriber’s
Knowledge has established the identities of all beneficial owners and (iii) will
retain evidence of any such identities and any such due diligence.

 

The Subscriber shall promptly notify the General Partner if any of these
representations in this Section 4.11 cease to be true and accurate in all
material respects regarding the Subscriber.  The Subscriber agrees to promptly
provide to the General Partner any additional information in the Subscriber’s
possession regarding the Subscriber or its beneficial owners that the General
Partner reasonably deems necessary to ensure compliance with all applicable
material laws concerning money laundering and similar activities.  The
Subscriber understands and agrees that if at any time it is discovered that any
contribution or payment by the Subscriber to the Partnership would (or did)
cause the Partnership, the General Partner, or the Class B Limited Partner to be
in violation of the Anti Money Laundering Laws, or if otherwise required by
applicable law, regulation or administrative pronouncement related to money
laundering and similar activities, the General Partner may undertake appropriate
actions to ensure compliance with applicable law, regulations and administrative
pronouncements, including, but not limited to segregation and/or redemption of
the Subscriber’s investment in the Partnership.  The Subscriber further
understands that the Partnership or General Partner may release confidential
information about the Subscriber and, if applicable, any underlying beneficial
owners, to proper authorities if the General Partner, in its reasonable
discretion, determines that it is in the best interests of the Partnership in
light of relevant rules, regulations and administrative pronouncements under the
Anti Money Laundering Laws.

 

4.12                        Imperfect Information.  Subscriber acknowledges that
the Class B Limited Partner, the General Partner and the Partnership may be in
possession of material, nonpublic information relating to the Fund Investments,
Delayed Fund Investments and the Subscription

 

--------------------------------------------------------------------------------


 

Interests and, in that event, except as is required under the terms of this
Agreement, will not disclose such information to Subscriber.  Subscriber further
acknowledges that it is prepared to subscribe for the Subscription Interests on
the foregoing basis and thereby waives any right to rescind or invalidate such
subscription or to seek any damages or other remuneration from the Class B
Limited Partner, the General Partner or the Partnership based on the possession
of any material, non-public information by the Class B Limited Partner, the
General Partner or the Partnership or the lack of possession of any such
material, non-public information by Subscriber.

 

4.13                        Brokers.  No broker, finder investment banker or
other Person acting on behalf of the Subscriber or its affiliates is entitled to
any brokerage, finders or other fee or commission in connection with the
Transactions based upon arrangements made by or on behalf of either the
Subscriber or any of its Affiliates for which the Class B Limited Partner or the
Partnership would be responsible for the payment of such fee or commission if
the Closing occurs.

 

4.14                        Proceedings and Orders.

 

(a)                                 There is no Proceeding pending or, to the
Knowledge of the Subscriber, threatened against or affecting the Subscriber,
which, if adversely determined, would question the validity of, or prevent the
consummation of, the transactions contemplated by this Agreement and the other
Transaction Agreements.  To the Knowledge of Subscriber, no event has occurred
and no condition or circumstance exists, that might directly or indirectly give
rise to or serve as a basis for the commencement of any such Proceeding.

 

(b)                                 To the Knowledge of the Subscriber, there is
no Order in effect issued by any Governmental Authority preventing the
consummation of the Transactions, seeking any Damages as a result of the
Transactions or otherwise affecting the right or ability of either the
Subscriber to acquire and own the Subscription Interests.

 

ARTICLE 5  COVENANTS

 

5.1                               Consents.  As promptly as practicable after
the date of this Agreement, but subject to Article 7, (a) each of the General
Partner, the Partnership and the Class B Limited Partner shall use its
commercially reasonable efforts to obtain all Consents and make and deliver all
filings and notices listed or required to be listed on Schedule 5.1 (the
“Required Consents”), (b) the Subscriber shall use its commercially reasonable
efforts to obtain all Required Consents (if any) applicable to the Subscriber’s
admission to the Partnership, and (c) the Class B Limited Partner and General
Partner shall deliver or make available to Subscriber true, correct and complete
copies of all Fund Agreements and Delayed Fund Agreements, including all
amendments, supplements, modifications and waivers thereof, solely to the extent
that such agreements or documents are in the possession of the Class B Limited
Partner or the General Partner and subject to any confidentiality restrictions. 
Notwithstanding anything herein to the contrary, none of the General Partner,
the Successor General Partner, the Partnership, Subscriber, or the Class B
Limited Partner shall be required to pay or commit to pay any amount to (or
incur any obligation in favor of) any Person from whom any such Required Consent
may be required, except as set forth in the Transaction Agreements.

 

--------------------------------------------------------------------------------


 

5.2                               Certain Conduct.  Except as consented to in
writing by the Subscriber, the Class B Limited Partner will not:  (i) dispose,
liquidate, mortgage or sell any of the Subscription Interests; (ii) consent to
amend or modify any Fund Agreement or Delayed Fund Agreement; (iii) dispose,
liquidate, mortgage or sell any of the Fund Investments or Delayed Fund
Investments other than (A) to the transfer of such Fund Investments and Delayed
Fund Investments to the Partnership or (B) pursuant to the Class B Limited
Partner’s compliance with a specific contractual obligation in a Fund Agreement
or Delayed Fund Agreement (e.g., a right of first refusal); (iv) make any
voluntary capital contributions or fail to make any required capital
contributions related to the Fund Investments or Delayed Fund Investments;
(v) create or permit to exist any lien on any of the Fund Investments,
Subscription Interests or Delayed Fund Investments; (vi) default under, breach
or take any other action the effect of which would be to cause the Class B
Limited Partner to incur a penalty or other specified consequence under any
agreement governing any of the Fund Investments; (vii) approve or reject any
matter that is submitted to the partners of a Fund or Delayed Fund for their
approval; (viii) except as contemplated by the Transaction Agreements, cause the
Partnership to incur any liability, contingent or otherwise, or enter into any
contract; (ix) agree to do any of the foregoing.  The Subscriber shall not
withhold or delay its consent to actions under clause (ii) of the preceding
sentence so long as such amendment or modification to such Fund Agreement or
Delayed Fund Agreement, as the case may be, does not increase the capital
commitment of the Class B Limited Partner or the Partnership in a Fund or
Delayed Fund or otherwise adversely affect the Partnership’s rights thereunder.

 

5.3                               Successor General Partner.

 

(a)                                 Immediately after the Closing, the General
Partner shall resign and withdraw as the general partner of the Partnership (and
such resignation shall be governed by the terms of the Partnership Agreement)
and the Successor General Partner shall be appointed and admitted as the
successor general partner of the Partnership; in connection therewith, (i) the
General Partner and Successor General Partner shall cooperate with one another
to provide notice of the change of the general partner of the Partnership,
including providing notice thereof with the Delaware Secretary of State, filing
an amendment to the Partnership’s Certificate of Limited Partnership and
providing notice thereof to such third-parties as the General Partner and/or the
Successor General Partner deems appropriate or advisable, including, without
limitation, notice thereof to the Partnership’s lenders, banks, brokerage firms
and accountants (and updating the authorized signatories for the Partnership’s
accounts with any such entities) and (ii) each of the Class B Limited Partner
and Subscriber shall consent to such appointment and admission of the Successor
General Partner.

 

(b)                                 The General Partner and the Class B Limited
Partner shall each provide the Successor General Partner with copies (if
available), of (i) any notice or other communication received by the General
Partner relating to a default or event which, with notice or lapse of time or
both, would become a default, under any Fund Agreement, (ii) any notice or other
communication received by the General Partner or the Class B Limited Partner
relating to any contemplated or pending claim, action, suit, proceeding or
investigation by any governmental department, commission, board, agency,
instrumentality or authority involving or relating to the Partnership or Fund,
(iii) any matter which would cause any material change with respect to any
representations or warranties made by the General Partner or Class B Limited
Partner in

 

--------------------------------------------------------------------------------


 

this Agreement, (iv) any notice or other communication of a follow-on financing
round or investment opportunity with respect to the Fund Investments and/or
Delayed Fund Investments and (v) such other documents and information as may be
reasonably requested from time to time by the Successor General Partner to the
extent such documents or information is in the possession of the Class B Limited
Partner or the General Partner.

 

(c)                                  The Successor General Partner hereby
represents and warrants to the General Partner and the Class B Limited Partner
as follows as of the date hereof and as of the Closing Date:

 

(i)                                     The Successor General Partner is a
limited liability company  duly organized, validly existing and in good standing
under the laws of the State of Delaware.

 

(ii)                                  The Successor General Partner has all
requisite power and authority to execute and deliver this Agreement and all
other Transaction Agreements to which it is a party and to carry out the
provisions of this Agreement and the other Transaction Agreements to which it is
a party.  The execution, delivery and performance by the Successor General
Partner of this Agreement and the other Transaction Agreements to which it is a
party have been approved by all requisite action on the part of the Successor
General Partner. This Agreement and all other Transaction Agreements to which
the Successor General Partner is a party have been (or will have been, as of the
Closing) duly and validly executed and delivered by the Successor General
Partner, and, assuming the due authorization, execution and delivery of the same
by the Class B Limited Partner and the other parties thereto, constitute (or
will constitute, as of the Closing) the legal, valid and binding obligations of
the Successor General Partner, enforceable against the Successor General Partner
in accordance with their terms, except as may be limited by bankruptcy,
insolvency, reorganization, moratorium and other similar laws and equitable
principles related to or limiting creditors’ rights generally and by general
principles of equity.

 

(iii)                               The execution, delivery and performance of
this Agreement or any other Transaction Agreement by the Successor General
Partner does not and will not (with or without notice or lapse of time):

 

(1)                                 conflict with, violate or result in any
breach of: (i) any of the provisions of the Successor General Partner ‘s
operating agreement, as presently in effect; (ii) any law or regulation
applicable to the Successor General Partner; or (iii) any provision of a
Contract to which the Successor General Partner is a party or by which the
Successor General Partner is bound; or

 

(2)                                 result in the imposition or creation of any
Encumbrance upon or with respect to any of the Subscription Interests, the Fund
Investments or the Delayed Fund Investments other than restrictions on
subsequent transfer set forth in the Fund Agreements and Delayed Fund
Agreements; or except as set forth on Schedule 5.1, require the Successor
General Partner to obtain any Consent or make or deliver any filing or notice to
a Governmental Authority or any other party.

 

--------------------------------------------------------------------------------


 

5.4                               Rights of First Offer and First Refusal.  To
the extent that the Subscriber or any Affiliate of the Subscriber is entitled to
purchase any Fund Investment pursuant to a right of first refusal, right of
first offer or any other similar contractual right or obligation pursuant to any
Fund Agreement by virtue of the Subscriber or such Affiliate being a limited
partner of a Fund, the Subscriber shall (and shall cause each of its Affiliates
to) waive such right.

 

5.5                               Cooperation.  At the sole cost and expense of
Subscriber, the Class B Limited Partner and General Partner shall reasonably
cooperate with Subscriber in structuring the investments contemplated by the
Transaction Agreements taking into consideration Subscriber’s (or its
Affiliate’s) status as a REIT and if, based on written advice of counsel, the
holding of certain Fund Investments by the Partnership would jeopardize the
qualification of Subscriber (or its Affiliate) as a REIT, then the Class B
Limited Partner shall (at the request and sole cost and expense of Subscriber)
take such other actions as are reasonably necessary to mitigate or prevent
jeopardizing the qualification of Subscriber (or its Affiliate) as a REIT.

 

5.6                               No Solicitation; No Disclosure.  Except for
discussions and disclosure to the Subscriber and the Successor General Partner
and their Affiliates, each of the Partnership, the Class B Limited Partner and
the General Partner agrees that it will not, and it will cause its Affiliates,
agents and representatives not to, initiate contact with, solicit any inquiry or
proposal by or enter into discussions with, or disclose any information
regarding the Interests, or afford access to its properties, books or records
relating to the Interests to any other corporation, general or limited
partnership, limited liability company, person or other entity or group in
connection with any proposed sale or transfer of any of the Interests, other
than pursuant to this Agreement.

 

5.7                               Fund Information.  Notwithstanding anything to
the contrary herein or in the other Transaction Agreements:

 

(a)                                 Subscriber agrees and acknowledges that
detailed financial information that is to be provided on Schedule I and Schedule
2.06 to the Contribution Agreement and Exhibit A-1 to the Partnership Agreement
(collectively, the “Financial Schedules”) has not been included on such
Financial Schedules as of the date hereof due to confidentiality restrictions in
the relevant Fund Agreements (and the Class B Limited Partner has provided only
the aggregate amounts on such schedules (i.e., the aggregate Fund Contributed
Value as of the Valuation Date on Schedule I and Exhibit A-1 and the aggregate
of each column heading on Schedule 2.06 of the Valuation Date)).

 

(b)                                 Promptly following the date of this
Agreement, the Class B Limited Partner will request that the general partner or
manager of each Fund provide it with consent to disclose the Fund Information to
Subscriber; provided that the Class B Limited Partner shall not be required to
make such request with respect to any Funds for which Subscriber has previously
received the Fund Information from the Class B Limited Partner or for which the
Class B Limited Partner had received consent of the general partner or the
manager to disclose such Fund Information prior to the date of this Agreement. 
Upon receipt of approval from the relevant general partner or manager, the
Class B Limited Partner will provide the Fund Information to Subscriber.

 

--------------------------------------------------------------------------------


 

(c)                                  Neither the Closing under this Agreement,
or a “Closing” (as defined in the Contribution Agreement) with respect to the
contribution to the Partnership of an Interest (as defined in the Contribution
Agreement) under the Contribution Agreement, will occur prior to the date that
is thirty (30) days after the receipt by Subscriber of the Fund Information
relating to (x) with respect to the Closing under this Agreement, the Interests
(as defined in the Contribution Agreement) being concurrently therewith
contributed to the Partnership by the Class B Limited Partner under the
Contribution Agreement or (y) with respect to a subsequent Closing under the
Contribution Agreement, such Interest(s) (as defined in the Contribution
Agreement).  The Class B Limited Partner will provide Subscriber with
(i) updated Financial Schedules, (ii) an updated Schedule 3.6 to this Agreement,
and (iii) an updated Schedule 2.08 to the Contribution Agreement, in each
instance with respect to such Interest(s) (as defined in the Contribution
Agreement) at least ten (10) Business Days prior to the Closing hereunder or the
“Closing” (as defined in the Contribution Agreement) with respect to such
Interest(s) (as defined in the Contribution Agreement) to reflect the relevant
Fund Information required to be included on such Financial Schedules and the
Fund Agreements.

 

(d)                                 If the Subscriber provides the Class B
Limited Partner with written notice within 15 days of receipt of the Fund
Information for REDACTED that it does not wish to purchase such Fund Investment,
such Fund Investment shall not be contributed to the Partnership and shall
become an Excluded Interest, and (i) if such written notice is delivered to the
Class B Limited Partner prior to the Admission Date, the Purchase Price to be
funded on the Admission Date shall be reduced by the Agreed Contribution Value
of the REDACTED (i.e., 51% of the Fund Contributed Value (as set forth on
Schedule I of the Contribution Agreement) of the REDACTED, or (ii) if such
written notice is delivered to the Class B Limited Partner after the Admission
Date, an amount equal to the Agreed Contribution Value of the REDACTED shall be
returned to the Subscriber by the General Partner pursuant to Section 7.8(b) of
the Partnership Agreement.

 

(e)                                  To the extent that at any time (i)(A) the
amounts distributed to the Class B Limited Partner under Section 7.8(a) of the
Partnership Agreement, plus (B) the aggregate Unfunded Capital Commitments with
respect to Fund Investments contributed to the Partnership as confirmed pursuant
to the operation of the provisions of Section 5.7(c) above, equal (ii)(A) the
Purchase Price (with respect to the portion of the Contribution True-Up Amount
being distributed to the Class B Limited Partner thereunder in respect of the
portion of the Contribution True-Up Amount that represents the Purchase Price
for each Fund Investment or Delayed Fund Investment), plus (B) the aggregate
Unfunded Capital Commitments set forth on Schedule 2.06 of the Contribution
Agreement under the column heading “Unfunded Capital Commitment” as of the date
hereof (without consideration of any update to such Schedule 2.06 pursuant to
the operation of the provisions of Section 5.7(c)), plus (C) $25,000,000, then,
at the election of Subscriber, all Interests (as defined in the Contribution
Agreement) not yet contributed to the Partnership shall be deemed Excluded
Interests.

 

(f)                                   The provisions of this Section 5.7 shall
survive the Closing hereunder and shall apply with respect to each Closing under
the Contribution Agreement.

 

--------------------------------------------------------------------------------


 

ARTICLE 6  CONDITIONS TO CLOSINGS

 

6.1                               Conditions to Consummation of Closing.

 

(a)                                 Conditions to the Subscriber’s Obligation to
Consummate Closing.  The obligations of the Subscriber to consummate the Closing
shall be subject to the satisfaction, on or prior to the Closing Date, of each
of the following conditions, any of which may be waived by the Subscriber in
writing:

 

(i)                                     Representations, Warranties and
Covenants.  All of the representations and warranties of the Class B Limited
Partner contained in this Agreement (A) that are qualified as to materiality
shall be true and accurate in all respects and (B) that are not so qualified
shall be true and accurate in all material respects, at and as of the Closing
Date, with the same force and effect as if made as of the Closing Date (other
than such representations and warranties as are made as of another date, which
shall be true and correct as of such date).  The covenants and agreements
contained in this Agreement to be complied with by the Class B Limited Partner
at or before the Closing shall have been complied with in all material
respects.  The Subscriber shall have received a certificate from the Class B
Limited Partner signed by an executive officer thereof with respect to the
matters described in this Section 6.1(a)(i);

 

(ii)                                  Transaction Agreements.  The Class B
Limited Partner and the Partnership shall have delivered to the Subscriber all
of the documents and agreements set forth in Section 2.2(a) and the Class B
Limited Partner shall have contributed to the Partnership the capital
contribution contemplated by Section 2.2(c)(i);

 

(iii)                               Contribution Agreement.  The Contribution
Agreement shall not have been terminated nor shall have the Partnership waived
any rights thereunder;

 

(iv)                              Class B Limited Partner Contribution,
Assignment and Assumption.  The Class B Limited Partner shall have:
(A) contributed to the Partnership at least 35% of the Fund Investments (as
measured by the net asset value of all Fund Investments as set forth on
Exhibit A-1 of the Partnership Agreement) and have committed to contribute, in
one or more transactions, the Delayed Fund Investments; (B) assigned all of its
rights in, to and under the Fund Agreements applicable to the Fund Investments
being contributed to the Partnership concurrently with the Closing (but only to
the extent such rights relate solely to such Fund Investments); (C) committed to
use its good faith efforts to obtain all Required Consents required for the
transfer of the Delayed Fund Investments and the assignment of rights in such
Fund Agreements applicable to the Delayed Fund Investments to the Partnership no
later than July 2, 2013; and (D) committed to bring forward the representations
and warranties set forth herein and in the Contribution Agreement related to the
Delayed Fund Investments to the closing date for the contribution of such
Delayed Fund Investments to the Partnership.  Neither the General Partner nor
the Partnership shall have waived any condition to closing under the
Contribution Agreement without the Subscriber’s written consent thereto;

 

(v)                                 Required Consents.  All Required Consents
required for the transfer of such Fund Investments to the Partnership and
admission of the Partnership as a limited partner in the corresponding Funds
shall have been obtained; and

 

--------------------------------------------------------------------------------


 

(vi)                              Legal Proceedings.  No order of any nature
issued by a court of Agreement shall be in effect, and no claim, suit, action,
investigation, inquiry or other proceeding by any governmental body or other
person shall be pending or threatened which questions the validity or legality
of the transactions contemplated by this Agreement.

 

(b)                                 Conditions to the Partnership’s and the
Class B Limited Partner’s Obligations to Consummate Closing.  The obligations of
the Partnership and the Class B General Partner to consummate the Closing shall
be subject to the satisfaction, on or prior to the Closing Date, of each of the
following conditions, any of which may be waived by the General Partner in
writing:

 

(i)                                     Representations, Warranties and
Covenants.  All of the representations and warranties of the Subscriber and the
Successor General Partner contained in this Agreement (A) that are qualified as
to materiality shall be true and accurate in all respects and (B) that are not
so qualified shall be true and accurate in all material respects, at and as of
the Closing Date, with the same force and effect as if made as of the Closing
Date (other than such representations and warranties as are made as of another
date, which shall be true and correct as of such date).  The covenants and
agreements contained in this Agreement to be complied with by the Subscriber at
or before the Closing shall have been complied with in all material respects. 
The Partnership and the Class B Limited Partnership shall have received (A) a
certificate from the Subscriber signed by an executive officer thereof with
respect to the matters described in this Section 6.1(b)(i) and (B) a certificate
from the Successor General Partner signed by an executive officer thereof with
respect to the matters described in this Section 6.1(b)(i);

 

(ii)                                  Transaction Agreements.  The Subscriber
shall have delivered to the Partnership all of the documents and agreements set
forth in Section 2.2(b);

 

(iii)                               Required Consents.  All Required Consents
required for the transfer of such Fund Investments to the Partnership and
admission of the Partnership as a limited partner in the corresponding Funds
shall have been obtained; and

 

(iv)                              Legal Proceedings.  No order of any nature
issued by a court of competent jurisdiction restraining, prohibiting or
affecting the transactions contemplated by this Agreement shall be in effect,
and no claim, suit, action, investigation, inquiry or other proceeding by any
governmental body or other person shall be pending or threatened which questions
the validity or legality of the transactions contemplated by this Agreement.

 

(v)                                 Deposit.  No later than one (1) Business Day
after the date of this Agreement, the Subscriber shall have delivered the
Deposit to the Class B Limited Partner by wire transfer of immediately available
funds to an account designated by the Class B Limited Partner; provided that, if
this Agreement is terminated prior to the Closing (A) pursuant to
Section 7.1(a), (B) by the Subscriber pursuant to Section 7.1(b),
Section 7.1(c), Section 7.1(d) or Section 7.1(e), or (C) by the Class B Limited
Partner pursuant to Section 7.1(d) or Section 7.1(e), the Class B Limited
Partner shall return the Deposit (without interest) to the Subscriber by wire
transfer of immediately available funds to an account designated by the
Subscriber.  The Class B Limited Partner is not required to hold the Deposit in
a segregated or special account and the Deposit may be commingled with other
funds of the Class B Limited Partner.

 

--------------------------------------------------------------------------------


 

(v)                                 The Subscriber shall have delivered to the
Class B Limited Partner and the Partnership the Class A Limited Partner
Guaranty.

 

ARTICLE 7  TERMINATION

 

7.1                               Circumstances for Termination Prior to the
Closing.  At any time prior to the Closing, this Agreement may be terminated by
written notice explaining the reason for such termination (without prejudice to
other remedies which may be available to the parties under this Agreement, at
law or in equity):

 

(a)                                 by the mutual written consent of the
Subscriber and the Class B Limited Partner;

 

(b)                                 by the Subscriber or the Class B Limited
Partner if: (i) the non terminating party is in material breach of any material
provision of this Agreement and such breach shall not have been cured or waived
within thirty (30) days after receipt by the non terminating party of written
notice from the terminating party of such breach; and (ii) the terminating party
is not, on the date of termination, in material breach of any material provision
of this Agreement;

 

(c)                                  by the Subscriber or the Class B Limited
Partner if the Closing has not occurred within twenty (20) Business Days after
the satisfaction or waiver of all conditions set forth in Section 6.1 hereof for
any reason; provided, however, that no party may terminate this Agreement
pursuant to this Section 7.1(c) if the Closing shall not have been consummated
within such time period by reason of the material default of such party or the
failure of such party to perform in any material respect any of its covenants or
agreements contained in this Agreement;

 

(d)                                 by the Subscriber or the Class B Limited
Partner if the Closing has not occurred for any reason by April 2, 2013;
provided, however, that no party may terminate this Agreement pursuant to this
Section 7.1(d) if the Closing shall not have been consummated on or before such
date by reason of the material default of such party or the failure of such
party to perform in any material respect any of its covenants or agreements
contained in this Agreement; or

 

(e)                                  by the Subscriber or the Class B Limited
Partner if, based on advice of counsel to such party, the consummation of the
transactions contemplated by this Agreement is likely to result in a material
violation of applicable law or regulation.

 

If this Agreement is terminated in accordance with this Section 7.1, all
obligations of the parties hereunder shall terminate; provided, however, that
(i) the proviso at the end of Section 6.1(b)(v), the last sentence of this
Section 7.1 and Article 9 shall survive any such termination; and (ii) nothing
herein shall be deemed to release any party from any Liability if such
termination results from any willful breach of any of its representations,
warranties, covenants or agreements set forth in this Agreement if such willful
breach is the cause for a termination under Section 7.1(b).

 

ARTICLE 8  INDEMNIFICATION

 

8.1                               Survival of Representations and Warranties. 
All representations and warranties in this Agreement or any other Transaction
Agreement (other than the Basic

 

--------------------------------------------------------------------------------

 

Representations (as hereinafter defined)) shall survive the Closing and expire
on the first (1st) anniversary of the Closing Date.  The Basic Representations
shall survive the Closing until liquidation of the Partnership.

 

8.2                               Indemnification.

 

(a)                                 Indemnification by the Class B Limited
Partner.  The Class B Limited Partner shall indemnify and hold the Subscriber,
and its employees, partners and agents, acting as such, harmless from and
against all damages, losses, claims, suits, proceedings, liabilities, costs and
expenses (including settlement costs, interest, penalties, reasonable attorney’s
fees and any reasonable legal or other expenses for investigation or defense of
any actions or threatened actions) (collectively, “Damages”) suffered or paid,
directly or indirectly, by the Subscriber arising out of (i) the breach of any
representation or warranty made by the Class B Limited Partner in this Agreement
or the Transaction Agreements; (ii) any failure by the Class B Limited Partner
to perform any covenant or obligation contained in this Agreement or the
Transaction Agreements; or (iii) the Class B Limited Partner’s ownership of any
Interests prior to the effective date of the transfer of such Interests to the
Partnership, other than any Excluded Giveback Amount (as defined in the
Partnership Agreement), including liabilities for taxes, charges, fees, periodic
deposits and other amounts (including interest and penalties) determined to be
due to any governmental entity or other third party prior to the effective date
of the transfer of such Interest to the Partnership.

 

(b)                                 Indemnification by the Subscriber.  The
Subscriber shall indemnify and hold the Class B Limited Partner, and its
directors, officers, employees, and agents, acting as such, harmless from and
against all Damages suffered or paid, directly or indirectly, by Class B Limited
Partner arising out of (i) the breach of any representation or warranty made by
the Subscriber in this Agreement or the Transaction Agreements; (ii) any failure
by the Subscriber to perform any covenant or obligation contained in this
Agreement or the Transaction Agreements; or (iii) the failure by the Subscriber
to perform any of its obligations under the Fund Agreements or Delayed Fund
Agreements as assumed pursuant to this transaction.

 

(c)                                  Procedure for Third Party Claims.

 

(i)                                     If a person entitled to assert a claim
for indemnification under this Agreement shall receive notice of the assertion
by any person not a party to this Agreement of any claim or of the commencement
of any action or proceeding (a “Third Party Claim”) with respect to which any
party is obligated to provide indemnification, the indemnified party (the
“Indemnitee”) shall give the indemnifying party (the “Indemnitor”) prompt
written notice after becoming aware of the Third Party Claim.  The failure of
the Indemnitee to give notice as provided in this Section 8.2 shall not relieve
the Indemnitor of its obligations for indemnification under this Agreement,
except to the extent that the failure has materially and adversely affected the
rights of the Indemnitor.  The notice from the Indemnitee shall describe the
Third Party Claim in reasonable detail.

 

(ii)                                  An Indemnitor may elect to compromise or
defend, at the Indemnitor’s own expense and by the Indemnitor’s own counsel, any
Third Party Claim.  If an Indemnitor elects to compromise or defend a Third
Party Claim, it shall, within thirty (30) days

 

--------------------------------------------------------------------------------


 

(or sooner, if the nature of the Third Party Claim so requires), notify the
Indemnitee of its intent to do so, and Indemnitee shall cooperate in the
compromise of, or defense against, the Third Party Claim.  The Indemnitor shall
pay the Indemnitee’s actual out-of-pocket expenses incurred in connection with
its cooperation.  After notice from an Indemnitor to an Indemnitee of its
election to assume the defense of a Third Party Claim, the Indemnitor shall not
be liable to the Indemnitee under this Agreement for any legal fees and expenses
subsequently incurred by the Indemnitee in connection with the defense of the
Third Party Claim; provided that Indemnitee shall have the right to employ one
counsel in each applicable jurisdiction (if more than one jurisdiction is
involved) to represent Indemnitee if, in the Indemnitee’s reasonable judgment, a
conflict of interest between the Indemnitee and the Indemnitor (or its counsel)
exists in respect of the Third Party Claim, and in that event the fees and
expenses of the separate counsel shall be paid by the Indemnitor.  If an
Indemnitor elects not to defend against a Third Party Claim, or fails to notify
an Indemnitee of its election as provided in this Paragraph, the Indemnitee may
pay, compromise or defend the Third Party Claim on behalf of and for the account
and risk of the Indemnitor.  No Indemnitor shall consent to entry of any
judgment or enter into any settlement, except with the written consent of each
related Indemnitee (which consent shall not be unreasonably withheld or
delayed), which provides for anything other than money damages or other money
payments for which the Indemnitee is entitled to indemnification under this
Agreement or which does not contain as an unconditional term the giving by the
claimant or plaintiff to the Indemnitee of a release from all liability in
respect of the Third Party Claim.

 

(iii)                               If there is a reasonable likelihood that a
Third Party Claim may materially and adversely affect an Indemnitee, other than
as a result of money damages or other money payments for which the Indemnitee is
entitled to indemnification under this Agreement, the Indemnitee will have the
right, after consultation with the Indemnitor and at the cost and expense of the
Indemnitor, to defend the Third Party Claim.

 

(d)                                 Procedure for Non Third Party Claims.  With
respect to any claim for indemnification under this Agreement which does not
result from a Third Party Claim, the Indemnitor shall have a period of thirty
(30) days after receipt of notice from the Indemnitee within which to respond to
the Indemnitee.  If the Indemnitor does not respond within the thirty (30) day
period, the Indemnitor shall be deemed to have accepted responsibility to make
payment, and shall have no further right to contest the validity of the claim. 
If the Indemnitor does respond within the thirty (30) day period and rejects the
claim in whole or in part, the Indemnitee shall be free to pursue such remedies
as may be available to the Indemnitee under applicable law.

 

(e)                                  Reduction of Claim or Loss.  If the amount
of any claim or loss shall, at any time subsequent to payment pursuant to this
Agreement, be reduced by recovery, settlement or otherwise, the amount of the
reduction, less any expenses incurred in connection therewith, shall promptly be
repaid by the Indemnitee to the related Indemnitor.

 

(f)                                   Limits on Indemnification.

 

(i)                                     Notwithstanding anything herein or in
the Contribution Agreement to the contrary, (i) the Class B Limited Partner, the
General Partner and the Partnership shall not be obligated to provide
indemnification for Damages in respect of claims made by the Subscriber

 

--------------------------------------------------------------------------------


 

under this Article 8 and Section 5.02 of the Contribution Agreement unless the
total of all such Damages shall exceed five hundred thousand dollars
($500,000.00) in the aggregate, whereupon the total amount of such Damages from
the first dollar shall be recoverable by the Subscriber in accordance the terms
hereof, and (ii) the maximum aggregate amount of indemnification that Subscriber
may recover under both this Article 8 and Section 5.02 of the Contribution
Agreement from the Class B Limited Partner, the General Partner and the
Partnership shall not exceed ten million dollars ($10,000,000.00).

 

(ii)                                  Notwithstanding Section 8.2(f)(i), (A) the
Subscriber’s sole remedy with respect to a breach of the Title Representations
with respect to a Fund Investment shall be to elect to have such Fund Investment
treated as an Excluded Interest (to the extent such Fund Investment has not been
contributed to the Partnership) or to require that the Class B Limited Partner
acquire such Fund Investment from the Partnership for an amount equal to (A) the
Contribution True-Up Amount paid with respect to such Fund Investment plus any
amounts funded by the Class A Limited Partner under Section 4.2(a)(ii) of the
Partnership Agreement (which amounts shall be solely distributable to the
Class A Limited Partner) plus (B) any amounts funded by the Class B Limited
Partner under Section 4.2(a)(ii) of the Partnership Agreement (which amount
shall be solely distributable to the Class B Limited Partner) (an amount equal
to any distributions received by each of the Class A Limited Partner or Class B
Limited Partner from the Partnership under Section 7.5 of the Partnership
Agreement solely with respect to Distributions received by the Partnership with
respect to such Fund Investment, shall be credited against each of the amounts
calculated under clause (A) or clause (B)), and (B) with respect to a breach of
the Commitment Representations with respect to a Fund Investment, the
Subscriber’s sole remedy shall be to request that the Class B Limited Partner
provide the Subscriber with an corrected copy of Schedule 2.06 of the
Contribution Agreement and, if such error resulted in the actual capital
commitment of the Class B Limited Partner with respect to a Fund Investment
being greater than such capital commitment as set forth on Schedule 2.06 of the
Contribution Agreement, the Class B Limited Partner shall be responsible for any
contributions to the Partnership to the extent of any such additional capital
commitment obligation following the contribution by the Subscriber of its
Capital Commitment to the Partnership.

 

(g)                                  Remedies Exclusive.  Subject to
Section 9.9, the remedies provided in this Article 8 shall be the sole and
exclusive remedy for any and all Damages or other claims relating to or arising
from this Agreement (but this Article 8 shall not limit the terms, provisions,
or obligations of the applicable parties under the Partnership Agreement).

 

(h)                                 No Consequential Damages.  Neither the
Class B Limited Partner no Subscriber shall be liable to each other for
consequential or punitive, special, indirect or incidental Damages or special
damages in connection with its indemnification obligations under this Article 8,
except to the extent payments in respect of such indemnification obligations are
for Damages owed by an indemnified party to a third party.

 

ARTICLE 9                           MISCELLANEOUS PROVISIONS

 

9.1                               Expenses.  Whether or not the Transactions are
consummated, each party shall pay its own out of pocket fees and expenses
incurred in connection with its review of the Fund Investments and the
Transaction Agreements and matters related thereto, including, without

 

--------------------------------------------------------------------------------


 

limitation, its due diligence review and negotiation of terms of its investment
in the Partnership.  All Transfer Expenses shall be borne by the Partnership and
the Partnership shall reimburse the Class B Limiter Partner and the Subscriber
for any such expenses incurred by them

 

9.2                               Interpretation.  Unless the context otherwise
requires (a) all pronouns and all variations thereof will be deemed to refer to
the masculine, feminine, or neuter, singular or plural, as the context in which
they are used may require, (b) words in the singular include the plural, and
words in the plural include the singular, (c) “herein,” “hereof” and other words
of similar import refer to this Agreement as a whole and not to any particular
Article, Section, subsection, or other subdivision, (d) “including” or
“includes,” when following any general provision, sentence, clause, statement,
term or matter, will be deemed to be followed by “, but not limited to,” and “,
but is not limited to,” respectively, (e) an accounting term not otherwise
defined herein has the meaning assigned to it in accordance with GAAP, (f) all
references to dollars or “$” shall mean United States Dollars and (g) all
references in this Agreement to “Articles,” “Sections,” “Appendices,” “Exhibits”
and “Schedules,” shall be to the Articles, Sections, Appendices, Exhibits and
Schedules of this Agreement, unless otherwise specifically provided.

 

9.3                               Further Assurances.  Each party agrees (a) to
furnish upon request to each other party such further information, (b) to
execute and deliver to each other party such other documents, and (c) to do such
other acts and things, all as another party may reasonably request for the
purpose of carrying out the intent of this Agreement and the Transactions.  This
Section 9.3 shall survive the Closing and continue in perpetuity.

 

9.4                               Amendments.  This Agreement may not be
modified, amended, or supplemented except by an agreement in writing signed by
all of the parties hereto.

 

9.5                               Assignability.  This Agreement and the rights
and obligations hereunder shall not be assignable without the express written
consent of the non assigning party other than to such party’s Affiliates, in
which case such consent shall not be unreasonably withheld or delayed.  In
connection with the foregoing, the Class B Limited Partner hereby approves
NorthStar Real Estate Income Trust, Inc. and NS Income PE Fund Investor, LLC as
an approved Affiliate of Subscriber.

 

9.6                               Entire Agreement.  This Agreement, including
(a) the other Transaction Agreements contemplated herein and (b) the Appendices,
Schedules and Exhibits hereto, constitute the entire agreement between the
parties with respect to the subject matter of this Agreement and supersede all
prior agreements and understandings, both oral and written, between the parties
with respect to the subject matter of this Agreement.  All Appendices, Schedules
and Exhibits hereto are hereby incorporated herein, and all such Appendices,
Schedules and Exhibits shall be deemed to be included in all referenced to this
“Agreement.”  There are no representations, agreements, arrangements, or
understandings, oral or written, between or among the parties hereto relating to
the subject matter of this Agreement that are not fully expressed herein and in
the agreements contemplated hereby.

 

--------------------------------------------------------------------------------


 

9.7                               Governing Law.  This Agreement shall be
interpreted, construed and enforced in accordance with the laws of the State of
New York, without giving effect to principles of conflicts of law.

 

9.8                               Multiple Counterparts.  This Agreement may be
executed in multiple counterparts, including email transmissions thereof, each
of which shall be deemed to be an original but all of which together shall
constitute one and the same instrument.

 

9.9                               Remedies; Specific Performance.  The parties
to this Agreement understand and agree that it will be impossible to measure in
money the damages that may accrue to a party to this Agreement by reason of a
failure to perform any of the obligations under this Agreement, and that any
such money damages would be an insufficient remedy for such failure of
performance.  Therefore, each party hereto hereby consents to be subject to the
remedy of specific performance and temporary and permanent injunction of any
provision of this Agreement if such party shall have been found to be in
violation of such provision by any court of competent jurisdiction. If any party
institutes any action or proceeding to specifically enforce the provisions of
this Agreement, any person against whom such action or proceeding is brought
hereby waives the claim or defense in such action or proceeding that such party
has an adequate remedy at law, and such person shall not urge in any such action
or proceeding a claim or defense that such remedy at law exists.

 

9.10                        Notices.  Any notice or other communication
hereunder must be given in writing and (a) delivered in person, (b) transmitted
by facsimile or electronic mail (followed by mail, postage pre-paid, or followed
by a nationally recognized overnight courier service marked for overnight
delivery) or (c) transmitted by U.S. mail, postage pre-paid, or by a nationally
recognized overnight courier service marked for overnight delivery, in each case
to the following addresses:

 

If to the Subscriber:

 

c/o NorthStar Realty Finance Corp.

399 Park Avenue, 18th Floor

New York, New York 10022

Attention:  Albert Tylis

Facsimile:                                         212-202-4103

E-mail:                                                        tylis@nrfc.com

 

with a copy to:

 

Duval & Stachenfeld LLP

101 Park Avenue, 11th Floor

New York, New York 10178

Attention:  Terri L. Adler, Esq.

Facsimile:                                         212-883-8883

E-mail:                                                        tadler@dsllp.com

 

If to the General Partner or the Partnership prior to the Closing:

 

--------------------------------------------------------------------------------


 

c/o REDACTED

 

with a copy to:

 

Morgan, Lewis & Bockius LLP

One Market, Spear Street Tower

San Francisco, CA  94105-1126

Attn:  Peter M. Phleger

E-Mail:  pphleger@morganlewis.com

Fax No.:  (415) 442-1001

 

If to the Partnership following the Closing:

 

c/o NorthStar Realty Finance Corp.

399 Park Avenue, 18th Floor

New York, New York 10022

Attention:  Albert Tylis

Facsimile:                                         212-202-4103

E-mail:                                                        tylis@nrfc.com

 

with a copy to:

 

Duval & Stachenfeld LLP

101 Park Avenue, 11th Floor

New York, New York 10178

Attention:  Terri L. Adler, Esq.

Facsimile:                                         212-883-8883

E-mail:                                                        tadler@dsllp.com

 

If to the Successor General Partner:

 

c/o NorthStar Realty Finance Corp.

399 Park Avenue, 18th Floor

New York, New York 10022

Attention:  Albert Tylis

Facsimile:                                         212-202-4103

E-mail:                                                        tylis@nrfc.com

 

--------------------------------------------------------------------------------


 

with a copy to:

 

Duval & Stachenfeld LLP

101 Park Avenue, 11th Floor

New York, New York 10178

Attention:  Terri L. Adler, Esq.

Facsimile:                                         212-883-8883

E-mail:                                                        tadler@dsllp.com

 

If to the Class B Limited Partner:

 

REDACTED

 

with a copy to:

 

Morgan, Lewis & Bockius LLP

One Market, Spear Street Tower

San Francisco, CA  94105-1126

Attn:  Peter M. Phleger

E-Mail:  pphleger@morganlewis.com

Fax No.:  (415) 442-1001

 

or to such other address or to such other person as either party shall have last
designated by such notice to the other party.  Each such notice or other
communication shall be effective (i) if given by facsimile or electronic mail,
when transmitted to the applicable number so specified in (or pursuant to) this
Section 9.10 and receipt confirmation is received or, if transmitted after
5:00 p.m. New York City local time on a Business Day in the jurisdiction to
which such notice is sent or at any time on a day that is not a Business Day in
the jurisdiction to which such notice is sent, then on the immediately following
Business Day, (ii) if given by mail, on the first Business Day in the
jurisdiction to which such notice is sent following the date three (3) days
after such communication is deposited in the mails with first class postage
prepaid, addressed as aforesaid or (iii) if given by any other means, including
overnight air courier (e.g., Federal Express), on the Business Day when actually
received at such address or, if not received on a Business Day, on the Business
Day immediately following such actual receipt.

 

9.11                        Waiver.  The failure of any party to insist, in any
one or more instances, upon performance of any of the terms, covenants, or
conditions of this Agreement shall not be construed as a waiver or a
relinquishment of any right or claim granted or arising hereunder or of the
future performance of any such term, covenant, or condition, and such failure
shall in no way affect the validity of this Agreement or the rights and
obligations of the parties hereto. No waiver of any provision or condition of
this Agreement shall be valid unless executed in writing and signed by the party
to be bound thereby, and then only to the extent specified in such waiver. No
waiver of any provision or condition of this Agreement shall be construed as a
waiver of any other provision or condition of this Agreement, and no present
waiver of any provision or condition of this Agreement shall be construed as a
future waiver of such provision or condition.

 

--------------------------------------------------------------------------------


 

9.12                        Publicity.  Except as may otherwise be required by
any Legal Requirement or the rules of any applicable stock exchange, no release
or announcement concerning this Agreement or the Transactions shall be made
without advance written approval thereof by the Class B Limited Partner and the
Subscriber.  The Subscriber and the Class B Limited Partner agree to keep the
terms of this Agreement confidential, except to the extent that such information
(i) is information which the receiving party can demonstrate was already known
to the receiving party when received, (ii) at the time of disclosure or
thereafter becomes lawfully obtainable from other sources through no act or
failure to act on the part of the receiving party, or (iii) is required by any
Legal Requirement, the rules of any applicable stock exchange, or an order of a
court of competent jurisdiction or for financial or tax reporting purposes;
provided that following the Closing, the confidentiality obligations of the
Subscriber and the Class B Limited Partner will be governed the terms of the
Partnership Agreement.

 

9.13                        Jurisdiction.  Each of the parties hereto
irrevocably and unconditionally submits to the exclusive jurisdiction of the
state and federal courts located within the State of New York.  In any such
action, suit or other proceeding, each of the parties hereto irrevocably and
unconditionally waives and agrees not to assert by way of motion, as a defense
or otherwise any claims that it is not subject to the jurisdiction of the above
court, that such action is brought in an inconvenient forum or that the venue of
such action, suit or other proceeding is improper.  Each of the parties hereto
also agrees that any final and non appealable judgment against a party hereto in
connection with any action, suit or other proceeding shall be conclusive and
binding on such party and that such award or judgment may be enforced in any
court of competent jurisdiction, either within or outside the United States.  A
certified or exemplified copy of such award or judgment shall be conclusive
evidence of the fact and amount of such award or judgment.  Without limiting the
foregoing, each party agrees that service of process on such party in the same
manner as that provided for notices in Section 9.10 shall be deemed effective
service of process on such party.  Notwithstanding anything herein to the
contrary, the Subscriber and the Class B Limited Partner agree that, following
the Closing, any dispute between or among the Subscriber, the Class B Limited
Partner and/or the Successor General Partner with respect to the Partnership’s
operations or the interpretation of the Partnership Agreement shall be governed
by Section 14.16 (Arbitration) of the Partnership Agreement).

 

9.14                        Waiver of Jury Trial.  EACH PARTY HERETO IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT TO A JURY
TRIAL IN CONNECTION WITH ANY ACTION OR PROCEEDING BROUGHT BY OR AGAINST ANY
OTHER PARTY HERETO (OR THEIR RESPECTIVE PARTNERS, MEMBERS, STOCKHOLDERS,
MANAGERS, DIRECTORS, OFFICERS, CONSULTANTS OR EMPLOYEES, IN THEIR CAPACITY AS
SUCH OR IN ANY RELATED CAPACITY) OR IN ANY WAY RELATING TO THIS AGREEMENT.

 

[Remainder of Page Intentionally Left Blank; Signatures Follow]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the undersigned parties has caused this Agreement to
be executed as of the date first written above

 

 

SUBSCRIBER

 

 

 

NRFC PE Fund Investor LLC

 

 

 

By:

NRFC Sub-REIT Corp., its member

 

 

 

 

 

 

 

 

By:

/S/ Albert Tylis

 

 

Name:

Albert Tylis

 

 

Title:

Co-President & Chief Operating Officer

 

 

 

 

 

SUCCESSOR GENERAL PARTNER

 

 

 

NRFC PE Fund GP LLC

 

 

 

By:

NRFC Sub-REIT Corp., its member

 

 

 

 

 

 

 

 

By:

/S/ Albert Tylis

 

 

Name:

Albert Tylis

 

 

Title:

Co-President & Chief Operating Officer

 

--------------------------------------------------------------------------------


 

 

 

 

PARTNERSHIP

 

 

 

NRFC Inception, LP

 

 

 

By: Inception GP LLC, its general partner

 

 

 

By:

REDACTED

 

Name:

 

Title:

 

 

 

 

 

THE CLASS B LIMITED PARTNER

 

 

 

REDACTED

 

 

 

By:

REDACTED

 

Name:

 

Title:

 

 

 

 

 

GENERAL PARTNER

 

 

 

Inception GP LLC

 

 

 

By:

REDACTED

 

Name:

 

Title:

 

--------------------------------------------------------------------------------

 

APPENDIX A

 

CERTAIN DEFINITIONS

 

“Act” shall have the meaning specified in Section 4.4.

 

“Affiliate” shall mean, with respect to any Person, (a) a Person directly or
indirectly controlling, controlled by or under common control with such Person;
(b) a Person owning or controlling ten percent (10%) or more of the outstanding
voting securities of such Person; or (c) an officer, director, member or partner
of such Person or a member of the immediate family of an officer, director,
member or partner of such Person.  When the Affiliate is an officer, director,
member or partner of such Person, or a member of the immediate family of an
officer, director, member or partner, any other Person for which the Affiliate
acts in that capacity shall also be considered an Affiliate.  For these
purposes, control means the possession, direct or indirect, of the power to
direct or cause the direction of the management and policies of a Person,
whether by ownership of voting securities, by contract or otherwise.

 

“Agreement” shall have the meaning specified in the Preamble.

 

“Basic Representations” shall mean the representations and warranties set forth
in (a) the second and third sentences of Section 3.4 of this Agreement and the
first and second sentences of Section 2.05 of the Contribution Agreement
(together, the “Title Representations”) and (b) 2.06 (other than the third
sentence thereof which begins “The Contributor has not received notice […]”) of
the Contribution Agreement (the “Commitment Representations”).

 

“Business Day” shall mean a day other than Saturday, Sunday or other day on
which commercial banks in New York, New York are authorized or required by Legal
Requirement to close.

 

“Capital Commitment” shall have the meaning ascribed thereto in the Partnership
Agreement.

 

“Class B Limited Partner” shall have the meaning specified in the Preamble.

 

“Closing” shall have the meaning specified in Section 2.1.

 

“Closing Date” shall have the meaning specified in Section 2.1.

 

“Code” shall mean the United States Internal Revenue Code of 1986, as amended
from time to time (or any corresponding provisions of succeeding law).

 

“Consent” shall mean any approval, consent, ratification, permission, waiver,
notice or authorization (including any Governmental Approval).

 

“Contract” shall mean any written agreement, written contract or other legally
binding written undertaking of any nature.

 

“Contribution Agreement” shall have the meaning ascribed thereto in the
Partnership Agreement.

 

--------------------------------------------------------------------------------


 

“Contribution True-Up Amount” shall have the meaning ascribed thereto in the
Partnership Agreement.

 

“Damages” shall have the meaning specified in Section 8.2(a).

 

“Delayed Fund” shall mean, with respect to each Delayed Fund Investment, the
issuer of such Delayed Fund Investment.

 

“Delayed Fund Agreement” shall mean, with respect to each Delayed Fund, any
agreement, instrument or document (including, without limitation, side letters)
to which, (a) prior to the transfer to the Partnership of the Delayed Fund
Investment applicable to such Delayed Fund, the Class B Limited Partner is a
party that governs or regulates the terms of the Class B Limited Partner’s
ownership of such Delayed Fund Investment, and (b) following the transfer to the
Partnership of the Delayed Fund Investment applicable to such Delayed Fund, the
Partnership is a party that governs or regulates the terms of the Partnership’s
ownership of such Delayed Fund Investment, including in each case subscription
agreements, partnership agreements, assignment and assumption agreements,
transfer agreements, side letters, guarantees and other similar agreements, in
each case, as amended, modified or supplemented and in effect.

 

“Delayed Fund Investments” shall mean all Fund Investments that are not
transferred at or prior to the Closing.

 

“Deposit” shall mean an amount equal to forty million dollars ($40,000,000.00).

 

“Disclosure Schedule” shall have the meaning specified in Article 3.

 

“Distribution True-Up Amount” shall have the meaning ascribed thereto in the
Partnership Agreement.

 

“Effective Time” shall mean 12:01 a.m. New York time on the Closing Date.

 

“Encumbrance” shall mean any lien, pledge, hypothecation, charge, mortgage,
security interest, encumbrance, equity, trust, equitable interest, claim,
preference, right of possession, lease, tenancy, license, encroachment,
covenant, infringement, interference, Order, proxy, option, right of first
refusal, preemptive right, community property interest, legend, defect,
impediment, exception, reservation, limitation, impairment, imperfection of
title, condition or restriction of any nature (including any restriction on the
voting of any security, any restriction on the transfer of any security or other
asset, any restriction on the receipt of any income derived from any asset, any
restriction on the use of any asset and any restriction on the possession,
exercise or transfer of any other attribute of ownership of any asset).

 

“Entity” shall mean any corporation (including any non profit corporation),
general partnership, limited partnership, limited liability partnership, joint
venture, estate, trust or company (including any limited liability company or
joint stock company).

 

“ERISA” shall mean the United States Employee Retirement Income Security Act of
1974, the related provisions of the Code, and the respective rules and
regulations promulgated thereunder,

 

--------------------------------------------------------------------------------


 

in each case as amended from time to time, and judicial rulings and
interpretations thereof, and any successor statute thereto.

 

“Financial Schedules” shall have the meaning specified in Section 5.7(a).

 

“Fund” shall have the meaning ascribed thereto in the Partnership Agreement.

 

“Fund Agreement” shall mean, with respect to each Fund, any agreement,
instrument or document (including, without limitation, side letters) to which,
(a) prior to the transfer to the Partnership of the Fund Investment applicable
to such Fund, the Class B Limited Partner is a party that governs or regulates
the terms of the Class B Limited Partner’s ownership of such Fund Investment,
and (b) following the transfer to the Partnership of the Fund Investment
applicable to such Fund, the Partnership is a party that governs or regulates
the terms of the Partnership’s ownership of such Fund Investment, including in
each case subscription agreements, partnership agreements, assignment and
assumption agreements, transfer agreements, side letters, guarantees and other
similar agreements, in each case, as amended, modified or supplemented and in
effect.

 

“Fund Information” shall mean, with respect to each Fund or Delayed Fund,
(a) such Fund’s Fund Agreements or Delayed Fund Agreements (to the extent they
are in the Class B Limited Partner’s possession), (b) such Fund’s or Delayed
Fund’s most recent financial statements and (c) the information required to be
listed on Schedule I and Schedule 2.06 of the Contribution Agreement with
respect to such Fund or Delayed Fund; provided, that if (x) any Fund Agreements
or Delayed Fund Agreements or (y) any offering memorandum or private placement
memorandum of a Fund or Delayed Fund, are not in the Class B Limited Partner’s
possession, then upon request of Subscriber, the Class B Limited Partner shall
request such information from the applicable general partner or manager of the
applicable Fund.

 

“Fund Investments” shall have the meaning ascribed thereto in the Partnership
Agreement.

 

“GAAP” shall mean U.S. generally accepted accounting principles applied on a
consistent basis.

 

“General Partner” shall have the meaning specified in the Preamble.

 

“Governmental Approval” shall mean any: (a) permit, license, certificate,
concession, approval consent, ratification, exemption, waiver, or authorization
issued, granted, given or otherwise made available by or under the authority of
any Governmental Authority or pursuant to any Legal Requirement; or (b) right
under any Contract with any Governmental Authority.

 

“Governmental Authority” shall mean any: (a) nation, principality, state,
commonwealth, province, territory, county, municipality, district or other
jurisdiction of any nature; (b) federal, state, local, municipal, foreign or
other government; (c) governmental or quasi governmental authority of any nature
(including any governmental division, subdivision, department, agency, bureau,
branch, office, commission, council, board, instrumentality, officer, official,
representative, organization, unit, body or Entity and any court or other
tribunal); (d) multinational organization or body; or (e) individual, Entity or
body exercising, or entitled to exercise, any executive, legislative, judicial,
administrative, regulatory, police, military or taxing authority or power of any
nature.

 

--------------------------------------------------------------------------------


 

“Indemnitee” shall have the meaning specified in Section 8.2(c)(i).

 

“Indemnitor” shall have the meaning specified in Section 8.2(c)(i).

 

“Interests” shall have the meaning ascribed thereto in the Contribution
Agreement.

 

“Knowledge” of the Class B Limited Partner means the actual knowledge of
REDACTED, without the duty to inquire.

 

“Knowledge” of the Subscriber means the actual knowledge of David Hamamoto and
Al Tylis.

 

“Legal Requirement” shall mean any federal, state, local, municipal, foreign or
other law, statute, legislation, constitution, principle of common law,
resolution, ordinance, code, Order, edict, decree, proclamation, treaty,
convention, rule, regulation, permit, ruling, directive, pronouncement,
requirement (licensing or otherwise), specification, determination, decision,
opinion or interpretation that is, has been or may in the future be issued,
enacted, adopted, passed, approved, promulgated, made, implemented or otherwise
put into effect by or under the authority of any Governmental Authority.

 

“Liability” shall mean any debt, obligation, duty or liability of any nature
(including any unknown, undisclosed, unmatured, unaccrued, unasserted,
contingent, indirect, conditional, implied, vicarious, derivative, joint,
several or secondary liability), regardless of whether such debt, obligation,
duty or liability would be required to be disclosed on a balance sheet prepared
in accordance with GAAP and regardless of whether such debt, obligation, duty or
liability is immediately due and payable.

 

“Order” shall mean any: (a) temporary, preliminary or permanent order, judgment,
injunction, edict, decree, ruling, pronouncement, determination, decision,
opinion, verdict, sentence, stipulation, subpoena, writ or award that is or has
been issued, made, entered, rendered or otherwise put into effect by or under
the authority of any court, administrative agency or other Governmental
Authority or any arbitrator or arbitration panel; or (b) Contract with any
Governmental Authority that is or has been entered into in connection with any
Proceeding.

 

“Partnership” shall have the meaning specified in the Preamble.

 

“Partnership Agreement” shall have the meaning specified in the Preamble.

 

“Person” shall mean any individual, Entity or Governmental Authority.

 

“Proceeding” shall mean any action, suit, litigation, arbitration, proceeding
(including any civil, criminal, administrative, investigative or appellate
proceeding), prosecution, contest, hearing, inquiry, inquest, audit, examination
or investigation that is, has been or may in the future be commenced, brought,
conducted or heard at law or in equity or before any Governmental Authority or
any arbitrator or arbitration panel.

 

“REIT” means a real estate investment trust or “REIT” under the Code.

 

“Required Consents” shall have the meaning specified in Section 5.1.

 

--------------------------------------------------------------------------------


 

“Subscription Interests” shall have the meaning specified in Section 1.1.

 

“Successor General Partner” shall have the meaning specified in the Preamble.

 

“Subscriber” shall have the meaning specified in the Preamble.

 

“Third Party Claim” shall have the meaning specified in Section 8.2(c)(i).

 

“Transactions” shall mean, collectively, the transactions contemplated by this
Agreement.

 

“Transaction Agreements” shall mean this Agreement, the Contribution Agreement,
the Partnership Agreement, and all other agreements, certificates, instruments,
and documents delivered by the Subscriber, the General Partner, the Partnership
and/or the Class B Limited Partner in connection with the Transactions.

 

“Valuation Date” shall have the meaning specified in Section 1.2(f).

 

--------------------------------------------------------------------------------
